                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 TOBIAS LATHAM,

               Plaintiff,
                                                          CIVIL ACTION
       v.
                                                          NO. 19-451
 WEYERHAEUSER COMPANY, et al.,

               Defendants.



                                        ORDER

      AND NOW, this 21st day of May, 2019, upon consideration of Plaintiff’s Motion

to Remand (ECF No. 20) and Defendant’s Response (ECF No. 21), it is hereby

ORDERED that the Motion is DENIED.

      It is also ORDERED that the Scheduling Order (ECF No. 17) is VACATED and

this case is referred for compulsory arbitration pursuant to Local Rule of Civil

Procedure 53.2.

                                                       BY THE COURT:



                                                       /s/ Gerald J. Pappert
                                                       GERALD J. PAPPERT, J.
